BARFIELD, Judge.
In this appeal from a judgment of dissolution of marriage in which the appellant complains of inequity in the distribution of assets, we have only a statement of evidence pursuant to Florida Rule of Appellate Procedure 9.200(b)(3) coupled with the trial judge’s findings in the judgment against which to test the claims of abuse of discretion and failure to follow Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla. 1986).
The appellant has failed to demonstrate reversible error. AFFIRMED.
SMITH, and JO ANOS, JJ., concur.